UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: July 31, 2017 to August 17, 2017 Commission File Number of issuing entity: 333-206361-11 Central Index Key Number of issuing entity: 0001709967 JPMCC Commercial Mortgage Securities Trust 2017-JP7 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-206361 Central Index Key Number of depositor: 0001013611 J.P.
